        13. This Order may be signed in counterparts and transmitted by facsimile and/or electronic

copy, each of which counterparts will be deemed to be an original and which taken together will

constitute the Order.

AGREED AND CONSENTED TO:

   GEOFFREY S. BERMAN



                                                        Date:




   Inga L. rsons
                                                        Date/ t.t:2�l(-19
                                                                1

   Counsel for Alade Kazeem Sadiq



SO ORDERED:

Dated: New York, New York
       December 5, 2019


                                                HONORABLE KATHERINE POLK FAILLA
                                                UNITED STATES DISTRICT JUDGE




                                                5
